Citation Nr: 0524138	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  96-38 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for post-traumatic stress disorder (PTSD) and dysthymic 
disorder.

2.  Entitlement to an effective date earlier than July 26, 
1995, for the award of service connection for PTSD and 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1969 and from March 1970 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which awarded the veteran entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
assigning the disability a 30 percent rating, effective from 
the date of receipt of his claim, July 26, 1995.  The veteran 
expressed his dissatisfaction with the assigned 30 percent 
evaluation and requested an earlier effective date for the 
award of benefits.  In July 1996, the RO continued the 30 
percent rating for PTSD and affirmed the July 1995 effective 
date of the award.

In an August 2000 decision, the Board increased the initial 
rating for PTSD and dysthymic disorder from 30 percent to 70 
percent and denied the veteran entitlement to an effective 
date earlier than July 26, 1995, for the award of service 
connection for the disability.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In an October 2001 order, the Court vacated the Board's 
August 2000 decision to the extent that it denied a rating in 
excess of 70 percent for PTSD and dysthymic disorder, and an 
effective date earlier than July 26, 1995, for the award of 
such benefits, and remanded those issues to the Board for 
issuance of a readjudication decision that takes into 
consideration, and is in compliance with, the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).

In July 2002, the Board denied an initial rating in excess of 
70 percent for PTSD and dysthymic disorder, and an effective 
date earlier than July 26, 1995, for the award of that 
benefit.  The veteran again appealed to the Court.

In a July 2003 order, the Court vacated the Board's July 2002 
decision denying a rating in excess of 70 percent for PTSD 
and dysthymic disorder, and an effective date earlier than 
July 26, 1995, for the award of such benefits, and remanded 
those issues to the Board for readjudication of the claim 
consistent with the parties' July 2003 Joint Motion for 
Remand.

The Board remanded the case to the RO in January 2004, and it 
was returned to the Board for further appellate consideration 
in July 2005.

The Board observes that while the case was in remand status, 
the RO granted the veteran's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU), 
effective July 26, 1995.


FINDINGS OF FACT

1. The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.

2. For the period from July 26, 1995 to June 13, 2004, the 
service-connected PTSD and dysthymic disorder was manifested 
by subjective complaints of depression, anxiety, suicidal 
thoughts, memory impairment, daydreams with flashbacks and 
hallucinations, nightmares, irritability, and social 
isolation; there is no evidence of gross delusions or retreat 
from reality and mature behavior, inability to perform 
minimum activities of daily living, severe memory loss, or 
disorientation, that the veteran presents a danger to himself 
or others, or that he is demonstrably unable to obtain or 
retain employment due to the service-connected PTSD and 
dysthymic disorder.

3.  For the period starting June 14, 2004, the service-
connected PTSD is manifested by symptoms productive of social 
and industrial impairment that more nearly approximates total 
than severe; all contacts are so adversely affected as to 
result in virtual isolation in the community.  

4. The RO received the veteran's claim for service connection 
for PTSD on July 26, 1995.

5. Medical evidence and medical opinion of record prior to 
receipt of the veteran's claim in July 1995 do not contain a 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  For the period from July 26, 1996 to June 13, 2004, the 
criteria for an evaluation in excess of 70 percent for PTSD 
and dysthymic disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2004).

2.  For the period beginning June 14, 2004, the criteria for 
an evaluation of 100 percent for PTSD and dysthymic disorder 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2004).

3. The criteria for entitlement to an effective date earlier 
than July 26, 1995, for the award of service connection for 
PTSD and dysthymic disorder, have not been met.  38 U.S.C.A. 
§§ 5103A, 5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 
3.400 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law. To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

With respect to the veteran's claim of entitlement to a 
higher initial evaluation for PTSD, the veteran's claim of 
entitlement to service connection for PTSD was received in 
July 1995, well before the enactment of the VCAA.

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in July 1996, provided notice of the evidence 
necessary to support the claim of entitlement to a higher 
initial evaluation for PTSD.  Supplemental statements of the 
case dated in October 1998 and July 2004 also provided notice 
to the veteran of the evidence of record regarding his claim 
and why this evidence was insufficient to award the benefit 
sought.

Moreover, two letters dated in May 2004 also instructed 
veteran regarding the evidence necessary to substantiate his 
claim and requested that he identify evidence supportive of 
the claim.  

The Board's January 2004 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  

In sum, there has been compliance with the notice requirements 
of the VCAA and the implementing regulations.  

In addition, pertinent VA treatment records have been 
obtained.  Social Security Administration records have been 
obtained and associated with the claims folder.  The veteran 
has been afforded VA examinations.  Moreover, the veteran has 
been afforded the opportunity to testify at a hearing before 
the undersigned in January 1998.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

With regard to the veteran's claim of entitlement to an 
effective date earlier than July 26, 1995 for the grant of 
service connection for PTSD and dysthymic disorder, the Board 
notes that in a November 1995 rating action, the RO granted 
service connection for PTSD and set July 26, 1995 as the 
effective date for the benefit.  A timely notice of 
disagreement (NOD) to the effective date was received, and 
this appeal ensued.

Initially, the Board notes that Huston v. Principi, 17 
Vet.App. 195 (2003) was issued on July 11, 2003.  In that 
decision, the Court of Appeals for Veterans Claims (Court) 
found that VA failed to meet the requirements of 38 U.S.C.A. 
§ 5103(a) in neglecting to provide the veteran with specific 
notice that met the standard established by section 5103(a) 
and 38 C.F.R. § 3.159(b) as to his direct-appeal earlier 
effective date (EED) claim.  In Huston, as in the case 
present, the issue of an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8- 
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. § 
5103(a) did not apply.

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
C.F.R. § 19.5 (2004).  Therefore, because of this recent GC 
opinion, the holding in Huston is not applicable to the issue 
of entitlement to an earlier effective date for the grant of 
service connection for PTSD and dysthymic disorder.

Factual Background

The veteran served his first tour of active duty from July 
1966 to April 1969.  Upon discharge, he filed his original 
claim in May 1969, in which he requested service connection 
for residuals of a head injury.  The psychological portion of 
his December 1969 VA examination found that the veteran had 
severe, vocationally incapacitating personality problems, 
tending towards paranoid and schizoid attitudes.  No acquired 
psychiatric disability was diagnosed.  The RO, in a rating 
decision dated in May 1970, denied service connection for 
paranoid personality as a congenital or developmental 
abnormality.  The veteran was informed of the decision and 
advised of his appellate rights.  The veteran did not appeal 
that rating decision and it became final.

The veteran reentered active duty in March 1970 and served 
until April 1978.  

The veteran was hospitalized at a VA facility from January to 
February 1985 for evaluation of bronchial asthma.  The 
discharge summary shows a diagnosis of chronic depressive 
anxiety state.

Upon VA psychological evaluation in April 1986, the veteran 
appeared to have average intelligence.  Memory, concentration 
and attention were intact.  His thought processes tended 
toward subtle tangentiality.  The diagnosis was prior 
adjustment disorder with depression regarding the veteran's 
separation from his wife.  Mixed personality disorder with 
paranoid and schizoid traits was also diagnosed.  The 
psychiatrist remarked that although the veteran served in 
Vietnam, he did not report having been traumatized by any 
combat situation and described no symptoms indicative of 
PTSD.

In December 1986 the veteran submitted a statement to the RO, 
indicating that he had been a neuropsychiatric patient at the 
Topeka VAMC since December 4, 1986.  He requested that his 
compensation claim be amended to include depression and 
anxiety.  

A January 1987 VA discharge summary indicates that the 
veteran had been hospitalized in December 1986 for depression 
with suicidal feelings.  The discharge diagnosis was 
schizotypal personality disorder with borderline features.  
There was no mention of PTSD in the discharge summary.

In January 1987 the veteran was notified that the evidence 
did not warrant any change in the previous determination 
concerning eligibility for service connection for a nervous 
condition.  The veteran was similarly notified in June 1987 
that the evidence did not warrant any change in the previous 
determination, and that service connection was denied for a 
nervous condition.  The veteran did not appeal that 
determination.

A VA social and industrial survey was conducted by a 
psychiatric social worker in September 1988.  The veteran 
denied having been traumatized by Vietnam combat situations.  
He denied intrusive memories, nightmares and survivor's 
guilt.  The examiner observed that the veteran displayed a 
great deal of schizoid-paranoid type behavior throughout the 
interview.  He concluded that the veteran was severely 
handicapped socially as well as vocationally.  He did not 
provide a diagnosis.  

In September 1988, the veteran was also afforded a VA 
psychiatric examination.  He expressed a lot of hostility 
towards his family, particularly his mother and his siblings.  
While in service, he married a Vietnamese woman and had four 
children with her.  They were separated and he had no contact 
with her.  The veteran denied having been traumatized by 
Vietnam combat situations, and described no symptoms 
indicative of PTSD.  His main feeling was anger about Vietnam 
because the U.S. withdrew before the war was won.  Following 
the examination, the diagnoses were dysthymia and paranoid 
personality disorder.  

In a December 1988 statement the veteran contended that his 
appeal should include service connection for a 
neuropsychiatric condition because he had been treated for 
severe depression while in service.  

In a January 1989 statement of the case, the RO indicated 
that the claim of entitlement to service connection for a 
nervous condition had been previously denied, and that the 
veteran had not filed a notice of disagreement within the 
one-year period for filing an appeal.  The RO concluded that 
new and material evidence had not been submitted to reopen 
his claim.  The veteran did not appeal.

The veteran submitted a claim for service connection for PTSD 
in July 1995.  In connection with his claim, the veteran 
submitted VA records including records of a two-week 
hospitalization beginning in December 1994.  At hospital 
admission, the veteran reported having depression with 
suicidal dreams, a lack of energy, and memory lapses.  He 
felt unable to fit within society.  He related that more than 
a year ago he assumed the identity of a person who was killed 
in Vietnam, though he had no similar experiences since that 
time.  He denied any suicide attempt or plan, sleep 
disturbance, or auditory or visual hallucinations.  Mental 
status examination was significant for disheveled appeared, 
slow and circumstantial speech, depressed affect, suicidal 
thought content, and fair-to-poor judgment and insight.  He 
was alert and oriented.  Persistent argumentativeness and 
aggressiveness marked the veteran's period of 
hospitalization.  He refused psychological or pharmacological 
intervention.  He was asked to leave the hospital.  While the 
impressions at hospital admission included depressive 
disorder not otherwise specified, psychotic disorder not 
otherwise specified, and PTSD, the diagnoses at hospital 
discharge were adjustment reaction with depressed mood and 
schizotypal personality disorder.  PTSD was not diagnosed.  
Thereafter, the veteran sporadically returned on an 
outpatient basis with complaints of depression.

The veteran underwent a VA psychiatric examination in October 
1995.  The examiner conducted a comprehensive review of the 
veteran's medical and personal history.  During the 
interview, the veteran complained of memory impairment, 
anxiety attacks, social isolation, depression, disturbing 
dreams, irritability with outbursts of anger, and daydreams 
with flashbacks.  He felt that he never adjusted to civilian 
life, socially or vocationally.  He was taking medication for 
depression and to suppress nightmares.  The examiner 
described the veteran's appearance as mildly disheveled and 
eccentric.  The veteran was oriented and articulate.  His 
affect was mildly contentious, and he tended to feel hurt and 
resentful about his failures to relate to people.  His 
thought processes seemed slow and somewhat distracted.  He 
admitted to auditory hallucinations.  Memory for recent and 
remote events was spotty.  Concentration and abstraction were 
good.  He denied suicidal or homicidal ideation.  The 
diagnoses were PTSD, dysthymic disorder and schizotypal 
personality disorder.  The examiner noted that the veteran's 
vagueness of communication and avoidance of the subject of 
his military experiences presented difficulties in diagnosing 
his disabilities and included dysthymic disorder along with a 
diagnosis of PTSD and schizotypal personality disorder.  The 
physician assigned an overall Global Assessment of 
Functioning (GAF) scale score of 45, noting that 30 percent 
of the veteran's dysfunction was related to physical 
problems; 40 percent to personality disorder patterns, and 30 
percent to symptoms of PTSD and depression.  The veteran was 
considered competent for VA purposes.

The veteran personally testified before the undersigned in 
January 1998.  He related that a VA social worker and other 
people had reviewed his records and told him that he should 
have a higher disability rating.  He was last employed as a 
civilian in 1979.  He began receiving Social Security 
disability benefits in the early or mid-eighties for 
inadaptability.  The veteran explained that he experiences 
flashbacks or dreams that he was back in Vietnam.  Asian 
people did not bother him.  His memory was variable.  The 
veteran "went off" on people when they were belligerent or 
stupid.  He related that he told the January 1995 VA examiner 
that he was an idiot for asking stupid questions.

Following the hearing, RO obtained the veteran's VA 
outpatient treatment records dated from May 1995 to December 
1997.  These show that he continued to be seen at the mental 
hygiene clinic, on a sporadic basis, with complaints of 
depression and anxiety.  In April 1997, the veteran 
interrupted a group therapy session, where he became 
provocative and more resistive and tangential when confronted 
by other veterans.  He was asked to not return to the group.

In February 1998, the RO received the veteran's records from 
the Social Security Administration (SSA).  In a July 1989 
disability determination, SSA found that the veteran was 
disabled, as of April 1986, due to a variety of physical and 
psychiatric problems, including severe schizotypal 
personality disorder with borderline features and chronic 
anxiety depressive state.  A psychologist who conducted an 
assessment of the veteran felt that he manifested paranoid 
schizophrenia.

A VA psychiatric examination was performed in February 1998.  
It should be noted that although the date listed on the front 
sheet of the examination report indicated a February 1997 
date, statements made within the body of the report clearly 
reflect that the examination was performed in February 1998.  
Following the examination, the diagnoses included PTSD, major 
depressive disorder and schizotypal personality disorder.   
His Global Assessment of Functioning (GAF) scale score was 
40.  The examiner opined that the veteran was socially 
compromised and vocationally disabled as a result of all of 
his mental disorders.  His personality disorder was a 
predisposing factor in the development of the stress disorder 
and serious depression.  It was concluded that the 
combination of his mental disorders appeared to be 
permanently disabling.  The psychiatrist did not provide an 
assessment regarding the percentage of impairment that was 
due to each disorder.

In April 1998, the veteran underwent a VA personality 
assessment.  He reported that he had at one time taken 
medication for depression and anxiety.  He was concerned that 
his amnesia problem would cause him to assume another 
person's identity, which had happened on three different 
occasions.  He was single and had had little familial 
contact. The veteran's performance on the assessment tests 
suggested severe subjective distress with depression and 
anxiety.  He had little self-esteem, poor social skills, and 
felt uncomfortable around others.  He had difficulty learning 
and retaining new information, which was thought to be 
secondary to poor concentration.  He had occasional episodes 
of an inability to distinguish reality from fantasy, and was 
thought that he might experience auditory and visual 
hallucinations.  The examiner commented that the veteran 
should be considered for treatment for paranoid 
schizophrenia.

A May 2002 VA outpatient treatment note indicates that the 
veteran received therapy and medication management for 
schizoaffective disorder and PTSD.

A VA examination was conducted in June 2004.  The veteran's 
history was reviewed.  The veteran indicated that he was not 
on any psychiatric medications.  The examiner noted that the 
veteran had not received psychiatric treatment during the 
previous year.  She indicated that the veteran was unable to 
adjust to civilian life after his discharge from service.  
The veteran stated that his wife left him in early 1976, and 
that was more traumatic than what happened to him in Vietnam.  
He indicated that he was estranged from his siblings and that 
he wanted no relationship with them.  He denied suicide 
attempts since his discharge from service.  On mental status 
examination, the veteran's thoughts were circumstantial and 
tangential.  He reported that he sometimes heard people 
calling his name, and that he had in the past smelled 
something burning.  No grossly inappropriate behavior was 
noted.  The veteran had poor hygiene.  Attention and memory 
were unimpaired.  The veteran denied obsessive or ritualistic 
behavior.  He had a speech impediment, and his speech was at 
times obscure and illogical.  He denied panic attacks.  He 
reported depressed mood over the previous two years, and 
indicated that he had strange dreams.  He endorsed nightmares 
a few mights per month.  He reported being jumpy or on edge 
while arguing with someone, but not otherwise.  The examiner 
noted that the veteran met the criteria for PTSD, and that he 
had been unable to keep employment or maintain relationships 
since his discharge from service.  She indicated that the 
veteran was disillusioned and demoralized, had little hope 
for the future, and that he had difficulty with authority.  
The diagnoses were PTSD and dysthymia.  The examiner assigned 
a GAF score of 40.  The examiner concluded that the veteran's 
PTSD and dysthymic disorder rendered him totally impaired, 
both occupationally and socially.  


Analysis

Initial Rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed Reg. 
52700 (1996).

Under the criteria in effect prior to November 7, 1996, a 70 
percent rating is warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  In such cases, the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent schedular evaluation is warranted when the 
attitudes of all contacts, except the most intimate, are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior; or there is a 
demonstrable inability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).  

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).  

The current diagnostic criteria provide that a 70 percent 
rating is warranted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2004).

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).

On review of the evidence of record, the Board finds that for 
the period from July 26, 1995 to June 13, 2004, the veteran's 
PTSD and dysthymia is most appropriately evaluated as 70 
percent disabling.  (In the period from July 25, 1995 to 
November 6, 1996, only the old rating criteria was 
considered).  In this regard the Board notes that the 
evidence of record reveals subjective complaints of 
depression, anxiety, suicidal thoughts, memory impairment, 
daydreams with flashbacks and hallucinations, nightmares, 
irritability, and social isolation. Objectively, the record 
is significant for evidence of disheveled appearance with 
mild to moderate neglect of hygiene, chronically depressed 
mood, constricted affect, slow speech and thought processes, 
possible delusions, and poor judgment and insight.  

Following the veteran's psychiatric examination in October 
1995, an overall GAF score of 45 was assigned, indicating 
serious symptoms.  A GAF score of 40, denoting some 
impairment in reality testing or communication, was assigned 
following his February 1998 examination.  The Board notes, 
however, that the GAF scores of 45 and 40 included the 
veteran's entire psychiatric condition, comprised of 
dysthymic disorder and personality disorder, not just his 
service-connected PTSD.  Hence, the overall GAF scores do 
connote serious disability supporting a 70 percent rating.  
The Board acknowledges that the veteran has been unemployed 
for many years but the evidence of record for the period in 
question, including the SSA records and the October 1995 and 
February 1998 VA examination reports, show that the veteran's 
vocational impairment results from the combination of his 
physical conditions, personality disorders, and his service-
connected PTSD and dysthymic disorder.

In the absence of medical evidence showing greater severity 
of the service-connected disability, the Board concludes that 
the veteran's PTSD and dysthymic disorder is most 
appropriately evaluated as 70 percent for this period.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (holding that if 
it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
psychiatric condition).  

Consideration has been given to assigning a staged rating for 
the earlier period in question; however, the Board finds that 
at no time during the period from
has the service-connected disability warranted an evaluation 
in excess of 70 percent.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Considering the period starting June 14, 2004, the Board has 
concluded that the veteran's PTSD and dysthymia is more 
appropriately evaluated as 100 percent disabling.  In this 
regard the Board observes that the physician who examined the 
veteran on that date concluded that he was totally socially 
and occupationally impaired due to his thought processes, 
chronic depression and chronic irritability and anxiety.  At 
that time, the veteran endorsed auditory hallucinations, and 
his speech was at times obscure and illogical.  The examiner 
pointed out that he had been unable to keep employment or 
maintain relationships.  Accordingly, the Board finds that 
for the period beginning June 14, 2004, a 100 percent rating 
for PTSD and dysthymia is warranted.

Earlier Effective Date for the Grant of Service Connection 
for PTSD

According to the governing statutory and regulatory 
authority, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  As regards a claim for service connection, the 
effective date of an award of benefits will be the day 
following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or date entitlement 
arose, whichever is later.  If a claim is reopened based on 
evidence other than service department records, the effective 
date of the grant of benefits sought is the date of receipt 
of the application to reopen or the date of entitlement, 
whichever is the later date (emphasis added).  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2), (q)(ii).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.

In the veteran's case, he argues that he is entitled to an 
effective date of April 29, 1978, the day after his 
separation from his second period of service, for the award 
of service connection for PTSD.  He maintains that he has had 
PTSD since his separation from service and that any other 
psychiatric diagnoses were erroneous.  He also argues that he 
submitted informal claims for psychiatric disorders in 
December 1986 and December 1988 and that those claims were 
not adjudicated by the RO.

With regard to the veteran's contention that he has suffered 
from PTSD since his separation from service, the Board 
observes that prior to the veteran's submission of his July 
1995 claim, the evidence of record did not demonstrate that 
the veteran had PTSD, which was first confirmed on VA 
examination of October 1995.  The fact remains that there is 
no medical evidence or medical opinion that, prior to July 
26, 1995, he presented a diagnosis of PTSD or that he had 
submitted a claim for or was entitled to service connection 
for PTSD.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board also rejects the veteran's argument that he 
submitted informal claims for psychiatric disorders and that 
those claims went unadjudicated.  In this regard, the record 
does reflect that the veteran submitted statements in 
December 1986 and December 1988, referring to his desire to 
receive benefits for psychiatric disorders.  However, the 
record clearly reflects that the December 1986 claim was 
addressed in January 1987, when the RO notified the veteran 
that the evidence did not warrant any change in its previous 
determination, and that eligibility for service connection 
for a nervous condition was denied.  Moreover, the veteran's 
December 1988 statement seeking service connection for a 
neuropsychiatric condition was addressed in a January 1989 
statement of the case, wherein the RO indicated that service 
connection for a nervous condition had been previously 
denied, and that the decision had become final.  Therefore, 
the Board concludes that although the veteran sought service 
connection for neuropsychiatric disorders prior to his July 
1995 claim of entitlement to service connection for PTSD, 
those claims were addressed by the RO.

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to an effective date earlier 
than July 26, 1995, for the award of service connection for 
PTSD and dysthymic disorder.  38 U.S.C.A. §§ 5107(b), 
5110(a); 38 C.F.R. §§ 3.102, 3.400.

ORDER

For the period from July 26, 1995, to June 13, 2004, 
entitlement to an evaluation in excess of 70 percent for PTSD 
and dysthymic disorder is denied.

From June 14, 2005, an evaluation of 100 percent for PTSD and 
dysthymic disorder is granted.

Entitlement to an effective date earlier than July 26, 1995, 
for the award of service connection for PTSD and dysthymic 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


